Exhibit 10.4

LOGO [g419471103.jpg]    LOGO [g419471103a.jpg]

June 29, 2017

Jason A. Bates

Address on file with Parkway, Inc.

Dear Jason:

The purpose of this letter (the “Letter Agreement”) is to set forth the
agreement, by and between Canada Pension Plan Investment Board (the “Buyer”),
Parkway, Inc. (the “Company”) and you, regarding your continued employment with
the Company and investment by you in the same equity securities received by
Buyer and its affiliates in connection with the Agreement and Plan of Merger,
dated June 29, 2017, among the Company, Real Estate Houston US Trust, Real
Estate Houston US, LLC, Parkway Properties LP and Real Estate Houston US LP (the
“Merger Agreement,” and the transactions contemplated therein, the “Merger”).

This Letter Agreement shall be deemed to have been executed as of the date first
set forth above, but shall be effective only upon the occurrence of the closing
of the Merger (the “Closing”) in accordance with the Merger Agreement. Upon
effectiveness, this Letter Agreement shall serve as an amendment to your
Employment Agreement with the Company, dated December 12, 2016 (the “Employment
Agreement”), and your and Buyer’s respective obligations under this Letter
Agreement are conditioned upon the occurrence of the Closing and your continued
employment with the Company through the Closing. In the event the Merger
Agreement is terminated pursuant to its terms prior to Closing or your
employment with the Company terminates for any reason prior to the Closing, then
this Letter Agreement shall be null and void ab initio and shall be of no force
or effect. Capitalized terms not otherwise defined herein shall have the meaning
set forth in the Employment Agreement.

1. Employment Terms. From and after the Closing, the terms and conditions of
your employment will continue to be governed by the Employment Agreement in
accordance with its terms, except as set forth below:

(a) Term. Section 1(a) of the Employment Agreement is amended in its entirety to
read as follows:

The Executive shall be employed by the Company for the period commencing as of
the Effective Date and ending on the date that is the one (1) year anniversary
of the Closing (as defined in the Agreement and Plan of Merger, dated June •,
2017, among Parkway, Inc., Real Estate Houston US Trust, Real Estate Houston US,
LLC, Parkway Properties LP and Real Estate Houston US LP (the “Merger
Agreement,” and the transactions contemplated therein, the “Merger”)) (the
“Term”).



--------------------------------------------------------------------------------

(b) Annual Bonus. Section 3(b) of the Employment Agreement is amended in its
entirety to read as follows:

In addition to the Base Salary, during the Term, the Executive shall be entitled
to receive an annual bonus (the “Annual Bonus”) with a target Annual Bonus
opportunity of 85% of Base Salary (the “Target Bonus”) payable upon the earlier
of (i) the expiration of the Term and (ii) the termination of the Executive’s
employment by the Company without Cause or by the Executive for Good Reason in
an amount equal to (x) the Target Bonus multiplied by (y) a fraction, the
numerator of which is the number of calendar days elapsed from the date
immediately following the date of the Closing through the date of the expiration
of the Term or the termination of the Executive’s employment and the denominator
of which is 365.

(c) 2018 Long Term Incentive Award. (i) The first sentence of Section 3(c) of
the Employment Agreement is amended in its entirety to read as follows:

Notwithstanding anything to the contrary in this Agreement, during the Term, the
Executive shall not be eligible or entitled to receive an annual or any other
grant of any equity-based compensation awards.

(ii) Section 3(c)(2) of the Employment Agreement is deleted in its entirety.

(d) Good Reason Waiver. Section 5(a)(4) of the Employment Agreement is amended
to add the following to the end thereof:

Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, the Executive shall not have “Good Reason” to terminate his employment
with the Company as a result of the (x) the Merger, or (y) the terms of the
Letter Agreement among the Company, Canada Pension Plan Investment Board and the
Executive dated as of June 29, 2017 (including, without limitation, not being
granted a 2018 annual equity-based award following the Closing and waiving
severance benefits other than payment of the CIC Cash as described below).

(e) Termination Payment and Change in Control Cash Payment. Section 6(c) of your
Employment Agreement is amended to add the following after the third sentence
thereof:

Notwithstanding the foregoing or any other provision of this Agreement to the
contrary, on the Closing, in lieu of the CIC Cash payment described in clauses
(i) through (iv) above, the Executive will be entitled to receive a CIC Cash
payment equal to the sum of: (i) 2.0 times the sum of the Executive’s
(x) current Base Salary and (y) current Target Bonus; and (ii) a pro-rated
Target Bonus in respect of 2017 equal to the



--------------------------------------------------------------------------------

Executive’s Target Bonus multiplied by a fraction, the numerator of which is the
number of calendar days elapsed from January 1, 2017 through the date of the
Closing and the denominator of which is 365, in each case, provided that the
Executive remains employed by the Company through the date immediately preceding
the date of the Closing, the total amount of which is set forth on Exhibit 1.
Upon any subsequent termination of employment during the Term, the Executive
will not be eligible or entitled to receive any additional termination or
severance payments or benefits under this Agreement except as mutually agreed to
by the parties. The payment of the pro-rata Target Bonus is in respect of 2017
will satisfy the payment of the Executive’s Annual Bonus in respect of 2017 in
full.

2. Treatment of Equity Awards. Unless otherwise agreed in writing by the Buyer
and you, and notwithstanding any provision of the Employment Agreement or any
equity plan or award agreement to the contrary, all of your equity-based
compensation awards (including your options, restricted stock, RSUs and LTIP
units, if any) that are outstanding as of the Closing (collectively, the “Equity
Awards”) will, to the extent unvested, vest in full (with performance-based
awards vesting based on actual performance as set forth on Exhibit 1) and will
be cashed out at the Closing in accordance with the Merger Agreement. The number
of your Equity Awards that will be vested and cashed out at the Closing in
accordance with Merger Agreement is set forth on Exhibit 1 hereto.

3. Re-Investment.

(a) You agree to reinvest, directly or indirectly, immediately following the
Closing, 100% of the after-tax proceeds you receive from the Equity Awards being
cashed out on the Closing (your “Re-Investment Amount”) on a pari passu basis in
the same equity securities received by Buyer and its affiliates and other equity
co-investors (if any) in the acquisition vehicle (the “Acquisition Vehicle”) in
consideration of their equity contributions in connection with the Merger. You
further agree that, to the extent your Re-Investment Amount, together with the
aggregate amounts reinvested by each of Mr. Heistand, Mr. Lipsey and Mr. Francis
in respect of 100% of the after-tax proceeds they receive from their outstanding
equity awards as of the Closing, is less than the amount needed to purchase 1%
of the equity securities of the Acquisition Vehicle as of the Closing (the
“Shortfall”), you will invest an additional cash amount, directly or indirectly,
in the Acquisition Vehicle equal to your pro-rata portion of the Shortfall. Your
pro-rata portion of the Shortfall will be equal to the product of (i) the
Shortfall and (ii) a fraction, the numerator of which is your Re-Investment
Amount and the denominator of which is the sum of your Re-Investment Amount and
the aggregate amounts reinvested by each of Mr. Heistand, Mr. Lipsey and
Mr. Francis in respect of 100% of the after-tax proceeds they receive from their
outstanding equity awards as of the Closing. Notwithstanding the foregoing, the
parties agree to negotiate in good faith and use commercially reasonable efforts
to structure the re-investment in a tax deferred manner in accordance with
applicable law.

(b) You will be entitled to redeem all of your equity securities in the
Acquisition Vehicle at the original cost paid by you for such equity securities
on the expiration of the Term (as defined in the Employment Agreement, as
amended by this Letter Agreement) or the termination of your employment by the
Company for any reason prior to the end of the Term.



--------------------------------------------------------------------------------

(c) The Company will be entitled to call all of your equity securities in the
Acquisition Vehicle at the original cost paid by you for such equity securities
on the expiration of the Term or the termination of your employment by the
Company for any reason prior to the end of the Term. After the expiration of the
Term, the parties agree to negotiate a call right in good faith.

4. Miscellaneous. Except as specifically and expressly amended herein, the
Employment Agreement shall remain in full force and effect in accordance with
its terms. This Letter Agreement will be governed by and construed in accordance
with the laws of the State of New York, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York. This Letter Agreement may be
executed and delivered in any number of counterparts (including via facsimile
and .pdf format) and each such counterpart shall be deemed to be an original,
but all such counterparts together shall constitute one and the same instrument.
This Letter Agreement may only be amended or modified in a written instrument
signed by each of the parties hereto.

We look forward to working with you. If you agree that this letter correctly
memorializes our understandings, please sign and return this letter, which will
become a binding agreement on our receipt.

*            *             *            *



--------------------------------------------------------------------------------

 

Sincerely,

 

Canada Plan Pension Investment Board

By:   /s/ Peter Ballon   Name:   Peter Ballon   Title:   Authorized Signatory
By:   /s/ Graeme Eadie   Name:   Graeme Eadie   Title:   Authorized Signatory

 

Accepted and Agreed:

 

Parkway, Inc.

By:   /s/ A. Noni Holmes-Kidd   Name:   A. Noni Holmes-Kidd   Title:   Vice
President and General Counsel

 

/s/ Jason A. Bates Jason A. Bates

Date: June 29, 2017

[Signature Page for Letter Agreement]



--------------------------------------------------------------------------------

EXHIBIT 1

 

            Equity Awards  

Executive

   CIC Cash1      TRSUs      PRSUs      Options  

Jason A. Bates

   $ 1,632,021        20,690        37,308        N/A  

 

1  Amounts assume a Closing date of October 7, 2017 for the pro-rated Target
Bonus in respect of 2017 described in paragraph 1(e) of this Letter Agreement
and will be recalculated to reflect the actual Closing date if such date is not
October 7, 2017.